DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 6/3/2021 is acknowledged.  Claims 1-30 are cancelled.  New claims 31-50 are added.  Claims 31-50 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 3/9/2021, 3/15/2021, and 8/4/2021 have been considered.  Signed copies are enclosed.  The lined-through documents were not considered because no copy of the reference was provided.

Specification
The disclosure is objected to because of the following informalities: In multiple places, the specification refers to SEQ ID NO:1 as a 16s rRNA sequence.  SEQ ID NO:1 is a DNA sequence, not RNA.  
Appropriate correction is required.

Claim Objections
Claims 33, 36 and 48 are objected to because of the following informalities:  
Claim 33 recites the term “rabies”.  Rabies is not a virus, it is a condition caused by the rabies virus.
Claims 36 and 48 contain the acronyms EPS and AIDS.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the bacterial strain NCIMB 42380 is required to practice the claimed invention.  As such it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. 
The process disclosed in the specification does not appear to be repeatable and it is not clear that the claimed method will work with commonly available material per se and it is not apparent if the strain is readily available to the public.  It is noted that Applicants have referred to a deposit of the bacteria, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the 
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The parent claim requires treatment of an immunodeficiency.  Claim 46 specifies that this immunodeficiency must be either primary or secondary.  However, all immunodeficiencies are either primary or secondary.  Therefore, claim 46 does not further limit the parent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-32, 36-46, and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (WO2016/203223; IDS filed 3/9/2021).
The instant claims are drawn to methods of enhancing an immune response to an antigen, treating an immunodeficiency, and stimulating the immune system by administering a composition comprising a Bifidobacterium breve strain with a 16s rRNA gene sequence that is at least 95% identical to SEQ ID NO:1.
Grant et al disclose administration of Bifidobacterium breve NCIMB 42380, which contains the instantly claimed SEQ ID NO:1 (see page 2, lines 1-10).  Administration of Bifidobacterium breve NCIMB 42380 would necessarily cause the same immune response as is recited in the instant claims.  Therefore, if the invention works as applicant claims, the administration disclosed by Grant et al would necessarily enhance an immune response to an antigen and this would include any antigen the subject has been exposed to, which would include viral, bacterial, and fungal antigens.  In addition, Grant et al discloses said administration in order to treat leukemia and lymphoma (as well as other cancers), which would necessarily mean that the immune response to a tumor antigen would be enhanced.  According to the instant specification, Bifidobacterium breve expresses EPS and pullulanase.  The recited strain would also be positive for fermentation of one or more of α-galactosidase, β-galactosidase, α-glucosidase and β-glucosidase, α-arabinose, mannose, and raffinose as determined by an Analytical Profile Index test as well as stimulating TLR2 or NFκB and/or increases the expression level and/or activity of IL-12p70, IL-12p70, IFNγ, IL-4, TNF-α and/or IL-17α.  As leukemia and lymphoma are cancers of the immune system, the subject would have a secondary immunodeficiency disease.  In addition, the Bifidobacterium breve strain can be administered in a vaccine composition (see page 5, lines 3-4).

Claims 31-34, 36-41, 44-46, and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US Patent Application Publication 2016/0143961).
The instant claims are drawn to methods of enhancing an immune response to an antigen, treating an immunodeficiency, and stimulating the immune system by administering a 
Berry et al disclose administration of a Bifidobacterium breve strain with a 16s rRNA gene sequence that is 98.6% identical to the instantly claimed SEQ ID NO:1 (see paragraph 0020 and page 123).  The administration is to a person with a disorder including leukemia and lymphoma.  Administration of the same strain would necessarily cause the same immune response as is recited in the instant claims.  Therefore, if the invention works as applicant claims, the administration disclosed by Berry et al would necessarily enhance an immune response to an antigen and this would include any antigen the subject has been exposed to, which would include viral, bacterial, and fungal antigens.  In addition, Berry et al discloses said administration in order to treat leukemia and lymphoma (as well as other cancers), which would necessarily mean that the immune response to a tumor antigen would be enhanced.  According to the instant specification, Bifidobacterium breve expresses EPS and pullulanase.  The recited strain would also be positive for fermentation of one or more of α-galactosidase, β-galactosidase, α-glucosidase and β-glucosidase, α-arabinose, mannose, and raffinose as determined by an Analytical Profile Index test as well as stimulating TLR2 or NFκB and/or increases the expression level and/or activity of IL-12p70, IL-12p70, IFNγ, IL-4, TNF-α and/or IL-17α.  As leukemia and lymphoma are cancers of the immune system, the subject would have a secondary immunodeficiency disease.  Berry et al also disclose administration of the strain with a vaccine, which would lead to an enhanced immune response to the antigen present in the vaccine (see paragraph 0436).  In addition, it is disclosed that the bacterial composition can be administered in combination with valganciclovir (see paragraph 0434).  As valganciclovir is only used in the treatment of cytomegalovirus, the subject would have a cytomegalovirus infection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 31-34, 36-41, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (US Patent Application Publication 2016/0143961).
The instant claims are drawn to methods of enhancing an immune response to an antigen, treating an immunodeficiency, and stimulating the immune system by administering a composition comprising a Bifidobacterium breve strain with a 16s rRNA gene sequence that is at least 95% identical to SEQ ID NO:1.
Berry et al disclose administration of a Bifidobacterium breve strain with a 16s rRNA gene sequence that is 98.6% identical to the instantly claimed SEQ ID NO:1 (see paragraph 0020 and page 123).  The administration is to a person with a disorder including leukemia and lymphoma.  Administration of the same strain would necessarily cause the same immune response as is recited in the instant claims.  Therefore, if the invention works as applicant claims, the administration disclosed by Berry et al would necessarily enhance an immune response to an antigen and this would include any antigen the subject has been exposed to, which would include viral, bacterial, and fungal antigens.  In addition, Berry et al discloses said administration in order to treat leukemia and lymphoma (as well as other cancers), which would necessarily mean that the immune response to a tumor antigen would be enhanced.  According to the instant specification, Bifidobacterium breve expresses EPS and pullulanase.  The recited strain would also be positive for fermentation of one or more of α-galactosidase, β-galactosidase, α-glucosidase and β-glucosidase, α-arabinose, mannose, and raffinose as determined by an Analytical Profile Index test as well as stimulating TLR2 or NFκB and/or increases the expression level and/or activity of IL-12p70, IL-12p70, IFNγ, IL-4, TNF-α and/or IL-17α.  As leukemia and lymphoma are cancers of the immune system, the subject would have a secondary immunodeficiency disease.  Berry et al also disclose administration of the strain with a vaccine, which would lead to an enhanced immune response to the antigen present in the vaccine (see paragraph 0436).  In addition, it is disclosed that the bacterial composition can be administered in combination with valganciclovir (see paragraph 0434).  As valganciclovir is only used in the treatment of cytomegalovirus, the subject would have a cytomegalovirus infection.  Finally, Berry et al disclose that their method can be used to treat subjects with agammaglobulinemia. 
Berry et al differs from the instant invention in that they disclose treatment of agammaglobulinemia, but not specifically x-linked agammaglobulinemia.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the method of Berry et al to treat x-linked agammaglobulinemia because there are only two types of agammaglobulinemia and one would expect the same results for either type since they are both based on the same deficiency.

Claims 31-41 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (US Patent Application Publication 2016/0143961) in view of Kassaa (New Insights on Antiviral Probiotics, Chapter 1, pages 1-46, 2016).
The instant claims are drawn to methods of enhancing an immune response to an antigen, treating an immunodeficiency, and stimulating the immune system by administering a composition comprising a Bifidobacterium breve strain with a 16s rRNA gene sequence that is at least 95% identical to SEQ ID NO:1.
Berry et al disclose administration of a Bifidobacterium breve strain with a 16s rRNA gene sequence that is 98.6% identical to the instantly claimed SEQ ID NO:1 (see paragraph 0020 and page 123).  The administration is to a person with a disorder including leukemia and lymphoma.  Administration of the same strain would necessarily cause the same immune response as is recited in the instant claims.  Therefore, if the invention works as applicant claims, the administration disclosed by Berry et al would necessarily enhance an immune response to an antigen and this would include any antigen the subject has been exposed to, which would include viral, bacterial, and fungal antigens.  In addition, Berry et al discloses said administration in order to treat leukemia and lymphoma (as well as other cancers), which would necessarily mean that the immune response to a tumor antigen would be enhanced.  According to the instant specification, Bifidobacterium breve expresses EPS and pullulanase.  The recited strain would also be positive for fermentation of one or more of α-galactosidase, β-galactosidase, α-glucosidase and β-glucosidase, α-arabinose, mannose, and raffinose as determined by an Analytical Profile Index test as well as stimulating TLR2 or NFκB and/or increases the expression level and/or activity of IL-12p70, IL-12p70, IFNγ, IL-4, TNF-α and/or IL-17α.  As leukemia and lymphoma are cancers of the immune system, the subject would have a secondary immunodeficiency disease.  Berry et al also disclose administration of the strain with a vaccine, 
Berry et al differs from the instant invention in that they disclose treatment of agammaglobulinemia, but not specifically x-linked agammaglobulinemia.
Agammaglobulinemia is either autosomal recessive agammaglobulinemia or x-linked agammaglobulinemia.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the method of Berry et al to treat x-linked agammaglobulinemia because there are only two types of agammaglobulinemia and one would expect the same results for either type since they are both based on the same deficiency.
Berry et al also differs from the instant invention in that they do not disclose treatment of subjects with a disease caused by a coronavirus.
Kassaa disclose that probiotics such as Bifidobacterium breve have anti-viral activity, including activity against respiratory viruses and that the main mechanism of this activity is through immunomodulation (see page 13, paragraph 7 – page 14, paragraph 1).
It would have been obvious to use the method of Berry et al on subjects with a coronavirus infection because enhancing the immune response in viral infections, including coronaviral infections, is useful and, as taught by Kassaa, Bifidobacterium can be used to modulate the immune response and increase antiviral activity.  This would include coronavirus infections.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645